Title: To George Washington from Edmund Randolph, 5 April 1785
From: Randolph, Edmund
To: Washington, George



Dear sir
Richmond [Va.] april 5. 1785.

Your favor of the 19th Ulto was put into my hands this evening for the first time. I accordingly opened the inclosed letter to Mr Bushrod Washington, which has remained with me to the present moment. It would give me the sincerest satisfaction to execute, what you there confided to him. But I believe it is too notorious, that Mr Ryan has quitted Virginia, utterly incompetent to discharge his debts, and that an attempt to collect the note from him would have been too late, even at the date of your letter to your nephew. I therefore now inclose the letter and its inclosures.

Mrs Randolph and myself present our best respects to Mrs Washington and yourself: and I particularly request you to believe, that I am My dear sir yr obliged and affectionate friend

Edmund Randolph.

